

116 HR 6417 IH: Protecting Cures Act of 2020
U.S. House of Representatives
2020-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6417IN THE HOUSE OF REPRESENTATIVESMarch 31, 2020Ms. Schakowsky (for herself, Mr. Pocan, Mrs. Watson Coleman, Mr. Nadler, Ms. Speier, Ms. DeGette, Ms. Frankel, Ms. DelBene, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the Secretary of Health and Human Services from withholding funds for certain research using human fetal tissue, and for other purposes.1.Short titleThis Act may be cited as the Protecting Cures Act of 2020. 2.Prohibition against withholding funds in cases of technical and scientific merit(a)In generalIn the case of any proposal for research using human fetal tissue, the Secretary of Health and Human Services may not withhold funds because of considerations under subsection (b)(1) of section 492A of the Public Health Service Act (42 U.S.C. 289a–1) if—(1)the research has been recommended for approval in accordance with paragraphs (1) and (2) of subsection (a) of such section 492A;(2)the research will be carried out in accordance with section 498A of such Act (42 U.S.C. 289g–1); and(3)there are reasonable assurances that the research will not utilize any human fetal tissue that has been obtained in violation of section 498B(a) of such Act (42 U.S.C. 289g–2).(b)Standing approval regarding ethical statusIn the case of any proposal for research using human fetal tissue, the issuance of the report of the Human Fetal Tissue Transplantation Research Panel in December 1988 shall be deemed to be a report—(1)issued by an ethics advisory board pursuant to section 492A(b)(5)(B)(ii) of the Public Health Service Act (42 U.S.C. 289a–1(b)(5)(B)(ii)); and(2)finding, on a basis that is neither arbitrary nor capricious, that the nature of the research is such that it is not unethical to conduct or support the research.(c)DefinitionFor purposes of this section, the term human fetal tissue has the meaning given such term in section 498A of the Public Health Service Act (42 U.S.C. 289g–1).